Exhibit 10.1

AGREEMENT

CONCERNING THE EXCHANGE OF SECURITIES

BY AND AMONG

PETRAMERICA OIL, INC.

AND

TRITON DISTRIBUTION SYSTEMS, INC. AND
THE SECURITY HOLDERS OF TRITON DISTRIBUTION SYSTEMS, INC.


--------------------------------------------------------------------------------


INDEX

 

 

 

Page

 

 

 

ARTICLE I – Exchange of Securities

 

1

 

 

 

1.1

 

Issuance of Securities

 

1

1.2

 

Exemption from Registration

 

1

1.3

 

Corporate Action

 

2

1.4

 

Petramerica Common Stock Outstanding

 

2

1.5

 

Derivative Securities

 

2

 

 

 

 

 

ARTICLE II – Representations and Warranties of Triton

 

2

 

 

 

2.1

 

Organization

 

2

2.2

 

Capital

 

2

2.3

 

Subsidiaries

 

3

2.4

 

Directors and Officers

 

3

2.5

 

Financial Statements

 

3

2.6

 

Absence of Changes

 

3

2.7

 

Absence of Undisclosed Liabilities

 

3

2.8

 

Tax Returns

 

4

2.9

 

Investigation of Financial Condition

 

4

2.10

 

Intellectual Property Rights

 

4

2.11

 

Compliance with Laws

 

4

2.12

 

Litigation

 

4

2.13

 

Authority

 

4

2.14

 

Ability to Carry Out Obligations

 

4

2.15

 

Full Disclosure

 

5

2.16

 

Assets

 

5

2.17

 

Material Contracts

 

5

2.18

 

Indemnification

 

5

2.19

 

Criminal or Civil Acts

 

5

2.20

 

Restricted Securities

 

5

 

 

 

 

 

ARTICLE III – Representations and Warranties of Petramerica

 

5

 

 

 

3.1

 

Organization

 

5

3.2

 

Capital

 

6

3.3

 

Subsidiaries

 

6

3.4

 

Directors and Officers

 

6

3.5

 

Financial Statements

 

6

3.6

 

Absence of Changes

 

6

3.7

 

Absence of Undisclosed Liabilities

 

6

3.8

 

Tax Returns

 

6

3.9

 

Investigation of Financial Condition

 

6

3.10

 

Intellectual Property Rights

 

7

3.11

 

Compliance with Laws

 

7

i


--------------------------------------------------------------------------------




 

3.12

 

Litigation

 

7

3.13

 

Authority

 

7

3.14

 

Ability to Carry Out Obligations

 

7

3.15

 

Full Disclosure

 

7

3.16

 

Assets

 

7

3.17

 

Material Contracts

 

7

3.18

 

Indemnification

 

7

3.19

 

Criminal or Civil Acts

 

8

3.20

 

Bulletin Board Trading Status

 

8

 

 

 

 

 

ARTICLE IV – Covenants Prior to the Closing Date

 

8

 

 

 

4.1

 

Investigative Rights

 

8

4.2

 

Conduct of Business

 

8

4.3

 

Confidential Information

 

8

4.4

 

Notice of Non-Compliance

 

8

 

 

 

 

 

ARTICLE V – Conditions Precedent to Petramerica’s Performance

 

9

 

 

 

5.1

 

Conditions

 

9

5.2

 

Accuracy of Representations

 

9

5.3

 

Performance

 

9

5.4

 

Absence of Litigation

 

9

5.5

 

Officer’s Certificate

 

9

5.6

 

Corporate Action

 

9

 

 

 

 

 

ARTICLE VI – Conditions Precedent to Triton’s Performance

 

9

 

 

 

6.1

 

Conditions

 

9

6.2

 

Accuracy of Representations

 

10

6.3

 

Performance

 

10

6.4

 

Absence of Litigation

 

10

6.5

 

Officer’s Certificate

 

10

6.6

 

Payment of Liabilities

 

10

6.7

 

Directors of Petramerica

 

10

6.8

 

Officers of Petramerica

 

10

 

 

 

 

 

ARTICLE VII – Closing

 

10

 

 

 

7.1

 

Closing

 

10

 

 

 

 

 

ARTICLE VIII – Covenants Subsequent to the Closing Date

 

11

 

 

 

8.1

 

Registration and Listing

 

11

8.2

 

Stock Issuances

 

11

8.3

 

Other Actions

 

11

 

ii


--------------------------------------------------------------------------------




 

ARTICLE IX – Miscellaneous

 

12

 

 

 

9.1

 

Captions and Headings

 

12

9.2

 

No Oral Change

 

12

9.3

 

Non-Waiver

 

12

9.4

 

Time of Essence

 

12

9.5

 

Entire Agreement

 

12

9.6

 

Choice of Law

 

12

9.7

 

Counterparts

 

12

9.8

 

Notices

 

12

9.9

 

Binding Effect

 

13

9.10

 

Mutual Cooperation

 

13

9.11

 

Finders

 

13

9.12

 

Announcements

 

13

9.13

 

Expenses

 

13

9.14

 

Survival of Representations and Warranties

 

13

9.15

 

Exhibits

 

13

9.16

 

Legal Counsel

 

13

9.17

 

Termination, Amendment and Waiver

 

13

 

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Allocation of Securities

 

Exhibit 1.1

 

 

Subscription Agreement

 

Exhibit 1.2

 

 

Schedule of Triton and Petramerica Options

 

Exhibit 2.2

 

 

Financial Statements of Triton

 

Exhibit 2.5

 

 

Financial Statements of Petramerica

 

Exhibit 3.5

 

iii


--------------------------------------------------------------------------------


AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 10th day of July, 2006, by and between
Petramerica Oil, Inc., a Colorado corporation (“Petramerica”), Triton
Distribution Systems, Inc., a Nevada  corporation (“Triton”), and the security
holders of Triton (the “Triton Security Holders”) who are listed on Exhibit 1.1
hereto and have executed Subscription Agreements in the form attached in
Exhibit 1.2, hereto.

WHEREAS, Petramerica desires to acquire all of the issued and outstanding common
stock of Triton from the Triton Security Holders in exchange for newly issued
unregistered shares of common stock of Petramerica;

WHEREAS, Triton desires to assist Petramerica in acquiring all of the issued and
outstanding common stock of Triton pursuant to the terms of this Agreement; and

WHEREAS, all of the Triton Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all 28,800,000 common shares they hold in Triton for
35,821,197 common shares of Petramerica or 1.2437916 shares of Petramerica for
each share of Triton.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:

ARTICLE I

Exchange of Securities

1.1           Issuance of Securities. Subject to the terms and conditions of
this Agreement, Petramerica agrees to issue and exchange 35,821,197 fully paid
and non-assessable unregistered shares of Petramerica’s no par value common
stock (the “Petramerica Shares”) for all 28,800,000 issued and outstanding
shares of the $.001 par value common stock of Triton (the ”Triton Shares”) held
by the Triton Security Holders. All Petramerica Shares will be issued directly
to the Triton Security Holders on the Closing Date (as hereinafter defined),
pursuant to the schedule set forth in Exhibit 1.1.

1.2           Exemption from Registration. The parties hereto intend that all
Petramerica common stock to be issued to the Triton Security Holders shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Act”), pursuant to Section 4(2) and/or Regulation D of the Act and
rules and regulations promulgated thereunder. In furtherance thereof, each of
the Triton Security Holders will execute and deliver to Petramerica on the
closing date of this Agreement (the “Closing Date”) a copy of the Subscription
Agreement set forth in Exhibit 1.2 hereto. Petramerica currently has 20,000,000
shares of common stock authorized. Accordingly, on the Closing Date Petramerica
shall issue 16,915,565 shares of Petramerica common stock in exchange for
13,600,000 shares of Triton and will issue to Triton’s three directors who own
the remaining 15,200,000 shares of Triton an aggregate of 1,000,000 shares of
Petramerica’s preferred stock convertible into 18,905,632 shares of
Petramerica’s common stock. Each share of such preferred stock will be
convertible into 18.905632


--------------------------------------------------------------------------------




 

Petramerica Shares. The preferred stock shall have no voting rights, a
liquidation preference equal to the common stock, no dividend payment and shall
vote on a per share basis the equivalent of the common stock.

1.3           Corporate Action. Following the Closing Date, Petramerica shall
(i) increase the number of shares of common stock authorized for issuance from
20,000,000 shares to 100,000,000 shares and (ii) change its name to Triton
Distribution Systems, Inc. or a similar name selected by Triton’s Board of
Directors.

1.4           Petramerica Common Stock Outstanding. On the Closing Date, Triton
shall purchase from Mathis Family Partners, Ltd. and CRG Partners, LLC 200,000
shares each of Petramerica common stock for $1.00 per share, which shares shall
be cancelled and retired by Triton. Accordingly, following the closing of the
Agreement and the conversion of Petramerica’s preferred stock, Petramerica shall
have a total of 37,509,107 shares outstanding, comprised of 35,821,197 shares
(95.5% of the total shares outstanding) held by the Triton Security Holders and
1,687,910 shares (4.5% of the total shares outstanding) retained by the original
Petramerica stockholders. To the extent applicable, Petramerica shall also issue
additional shares in exchange for any Triton Shares issuable to cover over
subscriptions in connection with its June 2006 private placement of up to
5,750,000 shares of common stock at $1.00 per share (“Private Placement”).

1.5           Derivative Securities. All 1,238,102 options issued by Triton to
purchase its common stock at $1.00 per share shall be exchanged into options to
purchase 1,539,937 shares of Petramerica at $.80 per share as set forth in
Exhibit 2.2.

ARTICLE II

Representations and Warranties of Triton

Triton hereby represents and warrants to Petramerica that:

2.1           Organization. Triton is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.

2.2           Capital. The authorized capital stock of Triton consists of
100,000,000 authorized shares of $.001 par value common stock, of which
28,800,000 shares of common stock are outstanding, and 10,000,000 authorized
shares of $.001 par value preferred stock, none of which are outstanding. All of
the outstanding common stock of Triton is duly and validly issued, fully paid
and non-assessable. Except as set forth on Exhibit 2.2, there are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating Triton to issue any
additional shares of its capital stock of any class.

2


--------------------------------------------------------------------------------




 

2.3           Subsidiaries. Triton does not have any subsidiaries or own any
interest in any other enterprise.

2.4           Directors and Officers. The names and titles of the directors and
officers of Triton as of the date of this Agreement are as follows:

Name

 

Position

 

 

 

Gregory Lykiardopoulos

 

Chairman and Chief Executive Officer

 

 

 

Kevin Pickard

 

Chief Financial Officer

 

 

 

Terry Byers

 

Vice President – International Operations

 

 

 

Art Griggs

 

Vice President – Marketing

 

 

 

Jeff Wheaton

 

Vice President – Technology Operations

 

 

 

Adam Himmelman

 

Vice President – Technology Development

 

 

 

Ronald Li

 

Project Manager – China Products

 

 

 

Michelle Lu

 

Sales Manager – Pacific Rim

 

 

 

L. Michael Underwood

 

Director

 

 

 

Stephen Garland

 

Director

 

2.5           Financial Statements. Exhibit 2.5 hereto consists of the audited
financial statements of Triton for the period from inception (January 10, 2006)
through March 31, 2006 (the “Triton Financial Statements”). The Triton Financial
Statements have been prepared in accordance with generally accepted accounting
principles and practices consistently followed by Triton throughout the period
indicated, and fairly present the financial position of Triton as of the date of
the balance sheet included in the Triton Financial Statements and the results of
operations for the period indicated. There are no material omissions or
non-disclosures in the Triton Financial Statements.

2.6           Absence of Changes. Since March 31, 2006, there has not been any
material change in the financial condition or operations of Triton, except as
contemplated by this Agreement. As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or diminution in the business, properties, assets, condition (financial
or otherwise) or results of operations of a party. Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.

2.7           Absence of Undisclosed Liabilities. As of March 31, 2006, Triton
did not have any material debt, liability or obligation of any nature, whether
accrued, absolute,

3


--------------------------------------------------------------------------------




 

contingent or otherwise, and whether due or to become due, that is not reflected
in the Triton Financial Statements.

2.8           Tax Returns. Triton has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable. The provisions for taxes, if any, reflected in Exhibit 2.5 are
adequate for the periods indicated. There are no present disputes as to taxes of
any nature payable by Triton.

2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein,
Petramerica, its legal counsel and accountants shall have the opportunity to
meet with Triton’s accountants and attorneys to discuss the financial condition
of Triton during reasonable business hours and in a manner that does not
interfere with the normal operation of Triton’s business. Triton shall make
available to Petramerica all books and records of Triton, provided, however,
that Triton will be under no obligation to provide any information subject to
confidentiality provisions or waive any privilege associated with any such
information.

2.10         Intellectual Property Rights. Triton owns or has the right to use
all trademarks, service marks, trade names, copyrights and patents material to
its business.

2.11         Compliance with Laws. To the best of Triton’s knowledge, Triton has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.

2.12         Litigation. Triton is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Triton, threatened
against or affecting Triton or its business, assets or financial condition.
Triton is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it. Triton is not engaged in any material
litigation to recover monies due to it.

2.13         Authority. The Board of Directors of Triton has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and Triton has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of Triton and is enforceable in accordance with its terms and
conditions. By execution of Exhibit 1.2, all of the Triton Security Holders have
agreed to and have approved the terms of this Agreement.

2.14         Ability to Carry Out Obligations. To the best of Triton’s
knowledge, the execution and delivery of this Agreement by Triton and the
performance by Triton of its obligations hereunder in the time and manner
contemplated will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions of or constitute a default under
any license, indenture, mortgage, instrument, article of incorporation, bylaw,
or other agreement or instrument to which Triton is a party, or by which it may
be bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that

4


--------------------------------------------------------------------------------




 

would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of Triton, or
(c) an event that would result in the creation or imposition of any lien, charge
or encumbrance on any asset of Triton.

2.15         Full Disclosure. None of the representations and warranties made by
Triton herein or in any exhibit, certificate or memorandum furnished or to be
furnished by Triton, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.

2.16         Assets. Triton’s assets are fully included in Exhibit 2.5 and are
not subject to any claims or encumbrances except as indicated in Exhibit 2.5.

2.17         Material Contracts. Triton does not have any material contracts,
except as described in its April 2006 Confidential Private Placement Memorandum.

2.18         Indemnification. Triton agrees to indemnify, defend and hold
Petramerica harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Petramerica which arise out of, or result from
(i) any breach by Triton in performing any of its covenants or agreements under
this Agreement or in any schedule, certificate, exhibit or other instrument
furnished or to be furnished by Triton under this Agreement, (ii) a failure of
any representation or warranty in this Article II or (iii) any untrue statement
made by Triton in this Agreement.

2.19         Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Triton has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.

2.20         Restricted Securities. Triton and the Triton Security Holders, by
execution of this Agreement and of Exhibit 1.2, acknowledge that all of the
Petramerica Shares issued by Petramerica are restricted securities and none of
such securities may be sold or publicly traded except in accordance with the
provisions of the Act.

ARTICLE III

Representations and Warranties of Petramerica

Petramerica represents and warrants to Triton that:

3.1           Organization. Petramerica is a corporation duly organized, validly
existing and in good standing under the laws of Colorado, has all necessary
corporate powers to carry on its business, and is duly qualified to do business
and is in good standing in each of the states where its business requires
qualification.

5


--------------------------------------------------------------------------------




 

3.2           Capital. The authorized capital stock of Petramerica currently
consists of 20,000,000 shares of no par value common stock, of which 2,087,910
shares of common stock are issued and outstanding, and 2,000,000 shares of no
par value preferred stock, none of which are outstanding. There shall be
1,687,910 shares of common stock outstanding on the Closing Date following the
retirement of 400,000 shares as described in Section 1.4, above. All of
Petramerica’s outstanding securities are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating Petramerica to issue any additional shares of its capital
stock of any class.

3.3           Subsidiaries. Petramerica does not have any subsidiaries or own
any interest in any other enterprise.

3.4           Directors and Officers. The names and titles of the directors and
officers of Petramerica are:  Earnest Mathis, Jr., Chief Executive Officer,
Secretary and Director, and D. Rick Hayes, Director.

3.5           Financial Statements. Exhibit 3.5 hereto consists of the audited
financial statements of Petramerica for the year ended December 31, 2005 and the
unaudited financial statements of Petramerica for the three months ended
March 31, 2006 (the “Petramerica Financial Statements”). The Petramerica
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by Petramerica
throughout the periods indicated, and fairly present the financial position of
Petramerica as of the date of the balance sheets included in the Petramerica
Financial Statements and the results of operations for the periods indicated.
There are no material omissions or non-disclosures in the Petramerica Financial
Statements.

3.6           Absence of Changes. Since March 31, 2006, there has not been any
material change in the financial condition or operations of Petramerica, except
as contemplated by this Agreement.

3.7           Absence of Undisclosed Liabilities. As of March 31, 2006,
Petramerica did not have any material debt, liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected in the Petramerica Financial Statements.

3.8           Tax Returns. Within the times and in the manner prescribed by law,
Petramerica has filed all federal, state and local tax returns required by law
and has paid all taxes, assessments and penalties due and payable.

3.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Triton,
its legal counsel and accountants shall have the opportunity to meet with
Petramerica’s accountants and attorneys to discuss the financial condition of
Petramerica. Petramerica shall make available to Triton all books and records of
Petramerica.

6


--------------------------------------------------------------------------------




 

3.10         Intellectual Property Rights. Petramerica does not have any
patents, trademarks, service marks, trade names, copyrights or other
intellectual property rights.

3.11         Compliance with Laws. Petramerica has complied with, and is not in
violation of, applicable federal, state or local statutes, laws or regulations
including federal and state securities laws.

3.12         Litigation. Petramerica is not a defendant in any suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of Petramerica,
threatened against or affecting Petramerica or its business, assets or financial
condition. Petramerica is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it. Petramerica is not engaged in any
material litigation to recover monies due to it.

3.13         Authority. The Board of Directors of Petramerica has authorized the
execution of this Agreement and the transactions contemplated herein, and
Petramerica has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is the legal, valid and binding obligation of
Petramerica, and is enforceable in accordance with its terms and conditions.

3.14         Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Petramerica and the performance by Petramerica of its
obligations hereunder will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw or other agreement or instrument to which Petramerica is a party, or by
which it may be bound, nor will any consents or authorization of any party other
than those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Petramerica, or (c) an event that would
result in the creation or imposition of any lien, charge or encumbrance on any
asset of Petramerica.

3.15         Full Disclosure. None of the representations and warranties made by
Petramerica herein, or in any exhibit, certificate or memorandum furnished or to
be furnished by Petramerica or on its behalf, contains or will contain any
untrue statement of material fact or omit any material fact the omission of
which would be misleading.

3.16         Assets. Petramerica has no assets or liabilities.

3.17         Material Contracts. Petramerica has no material contracts.

3.18         Indemnification. Petramerica agrees to indemnify, defend and hold
Triton harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against Triton, which arise out of, or result from (i) any breach by
Petramerica in performing any of its covenants or agreements in this Agreement
or in any schedule, certificate, exhibit or other instrument furnished or to be

7


--------------------------------------------------------------------------------




 

furnished by Petramerica under this Agreement,  (ii) a failure of any
representation or warranty in this Article III, or (iii) any untrue statement
made by Petramerica in this Agreement.

3.19         Criminal or Civil Acts. For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Petramerica has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Securities and Exchange Commission
(“Commission”) or NASD judgment or decree, or is currently the subject to an
investigation in connection with any felony crime or Commission or NASD
proceeding.

3.20         Bulletin Board Trading Status. Petramerica shall be in compliance
with all requirements for, and its common stock shall be quoted on, the
Electronic Over-the-Counter Bulletin Board system on the date immediately prior
to the Closing Date, such that the common stock of Petramerica may continue to
be so quoted without interruption following the Closing Date.

ARTICLE IV

Covenants Prior to the Closing Date

4.1           Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same. Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request. If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.

4.2           Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business. Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities. Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.

4.3           Confidential Information. Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement. Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.

4.4           Notice of Non-Compliance. Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

8


--------------------------------------------------------------------------------




 

ARTICLE V

Conditions Precedent to Petramerica’s Performance

5.1           Conditions. Petramerica’s obligations hereunder shall be subject
to the satisfaction at or before the Closing Date of all the conditions set
forth in this Article V. Petramerica may waive any or all of these conditions in
whole or in part without prior notice; provided, however, that no such waiver of
a condition shall constitute a waiver by Petramerica of any other condition of
or any of Petramerica’s other rights or remedies, at law or in equity, if Triton
shall be in default of any of its representations, warranties or covenants under
this Agreement.

5.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Triton in this Agreement or in
any written statement that shall be delivered to Petramerica by Triton under
this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.

5.3           Performance. Triton shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.

5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against Triton on or
before the Closing Date.

5.5           Officer’s Certificate. Triton shall have delivered to Petramerica
a certificate dated the Closing Date signed by the Chief Executive Officer of
Triton certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article II are true
and correct as of the Closing Date.

5.6           Corporate Action. Triton shall have obtained the approval of the
Triton Security Holders for the transaction contemplated by this Agreement as
evidenced by the Triton Security Holders holding all of Triton’s outstanding
common stock executing Exhibit 1.2.

ARTICLE VI

Conditions Precedent to Triton’s Performance

6.1           Conditions. Triton’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. Triton may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Triton of any other condition of or any of Triton’s
rights or remedies, at law or in equity, if Petramerica shall be in default of
any of its representations, warranties or covenants under this Agreement.

9


--------------------------------------------------------------------------------




 

6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Petramerica in this Agreement
or in any written statement that shall be delivered to Triton by Petramerica
under this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.

6.3           Performance. Petramerica shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.

6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Petramerica on or before the Closing Date.

6.5           Officer’s Certificate. Petramerica shall have delivered to Triton
a certificate dated the Closing Date signed by the Chief Executive Officer of
Petramerica certifying that each of the conditions specified in this Article has
been fulfilled and that all of the representations set forth in Article III are
true and correct as of the Closing Date.

6.6           Payment of Liabilities. On or before the Closing Date, Petramerica
shall have paid any outstanding obligations and liabilities of Petramerica
through the Closing Date, including obligations created subsequent to the
execution of this Agreement.

6.7           Directors of Petramerica. On the Closing Date, the Board of
Directors of Petramerica shall elect two directors of Triton to Petramerica’s
Board of Directors.

6.8           Officers of Petramerica. On the Closing Date, the newly
constituted Board of Directors of Petramerica shall elect the officers of
Petramerica as set forth in Section 2.4, above and Petramerica’s existing
executive officers shall resign.

ARTICLE VII

Closing

7.1           Closing. The closing of this Agreement shall be held at the
offices of Gary A. Agron at any mutually agreeable time and date prior to
July 14, 2006, unless extended by mutual agreement. At the closing:

(a)                                  Triton shall deliver to Petramerica
(i) copies of Exhibit 1.2 executed by all of the Triton Security Holders,
(ii) certificates representing all 28,800,000 outstanding Triton Shares duly
endorsed to Petramerica, (iii) the officer’s certificate described in
Section 5.5, and (iv) signed minutes of its directors approving this Agreement;

10


--------------------------------------------------------------------------------




 

(b)                                 Petramerica shall deliver to the Triton
Security Holders (i) certificates representing an aggregate of 35,821,197 shares
of Petramerica’s common stock represented by 16,915,565 shares of common stock
and 1,000,000 shares of preferred stock convertible into 18,905,632 shares of
Petramerica’s common stock for which the Triton Shares have been exchanged
pursuant to the computations set forth in Exhibit 1.1 hereto, (ii) certificates
representing options to purchase 1,539,937 shares of Petramerica at $.80 per
share issued in exchange for Triton’s 1,238,102 outstanding options exercisable
at $1.00 per share, (iii) the officer’s certificate described in Section 6.5,
(iv) signed minutes of its directors approving this Agreement, and
(v) resignations from its executive officers pursuant to Sections 6.7 and 6.8;
and

(c)                                  Triton shall deliver to Mathis Family
Partners, Ltd. and CRG Partners, LLC certified funds in the amount of $400,000
and Mathis Family Partners, Ltd. and CRG Partners, LLC shall transfer for
cancellation 400,000 shares of Petramerica common stock held by them pursuant to
Section 1.4, above.

ARTICLE VIII

Covenants Subsequent to the Closing Date

8.1           Registration and Listing. Following the Closing Date, Petramerica
shall use its best efforts to:

(a)                                  Continue Petramerica’s common stock
quotation on the Electronic Over-the-Counter Bulletin Board system; and

(b)                                 List Petramerica’s securities in Standard &
Poor’s OTC or Corporate Manual.

(c)                                  Organize a Nominating Committee of the
Board of Directors that will be charged, within 30 days of the Closing Date,
with nominating additional or replacement Petramerica directors, who, in the
opinion of the Nominating Committee will provide ongoing industry, banking,
financial or legal expertise to the Board.

(d)                                 Promptly retain such investor and public
relations firms as Petramerica’s management deems appropriate.

8.2           Stock Issuances. Following the Closing Date, Petramerica may
(i) adopt such stock option or other securities incentive plan as its Board of
Directors shall reasonably determine, (ii) issue up to 1,800,000 shares for
public relations and investor relations services to public relations and
investor relations firms selected by the Petramerica management and (iii) issue
warrants to purchase up to 1,150,000 shares of Petramerica common stock at $1.00
per share in connection with Triton’s Private Placement.

8.3           Other Actions. Following the Closing Date, Petramerica shall
complete the corporate and other actions described in Section 1.3, above.

11


--------------------------------------------------------------------------------




 

ARTICLE IX

Miscellaneous

9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.

9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.

9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.

9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.

9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Colorado.

9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:

Petramerica:                                                        Petramerica
Oil, Inc.

2560 W. Main Street, Suite 200

Littleton, Colorado  80120

Attn:  Earnest Mathis, Jr., Chief Executive Officer

Triton:                                                      Triton Distribution
Systems, Inc.

One Harbor Drive, Suite 300

Sausalito, California 94965

Attn:  Gregory Lykiardopoulos, Chief Executive Officer

12


--------------------------------------------------------------------------------




 

9.9           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.

9.10         Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

9.11         Finders. There are no finders in connection with this transaction.

9.12         Announcements. The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.

9.13         Expenses. Each party will bear their own expenses, including legal
fees incurred in connection with this Agreement. The Triton Security Holders
shall not be responsible for any costs incurred in connection with the
transaction contemplated by this Agreement.

9.14         Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.

9.15         Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein. Any material changes to the
exhibits shall be immediately disclosed to the other party.

9.16         Legal Counsel. Triton has been represented by Gary A. Agron, Esq.
(“Agron”) in connection with this Agreement and Petramerica has been advised by
separate counsel selected by it. The parties acknowledge that Agron has
previously represented Petramerica and its principals in connection with other
matters and Agron has previously represented Triton in connection with other
matters. By virtue of his prior representation of Petramerica, Agron earned
legal fees from Petramerica and will receive a legal fee equal to 15% of the
stock and cash earned by Petramerica’s two principal stockholders under this
Agreement. By virtue of his prior representation of Triton, Agron earned legal
fees and the issuance of common stock from Triton. Both parties waive any
potential for a conflict of interest that may arise in connection with Agron’s
prior representation of the parties and specifically waive any conflict of
interest, claim or cause of action that may arise in connection with such prior
representation.

9.17         Termination, Amendment and Waiver.

(a)           Termination. This Agreement may be terminated at any time prior to
the Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the stockholders of Petramerica or by the
stockholders of Triton:

(1)           By mutual written consent of Triton and Petramerica;

(2)           By either Triton or Petramerica;

13


--------------------------------------------------------------------------------




 

(i)                                     If any court of competent jurisdiction
or any governmental, administrative or regulatory authority, agency or body
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated by this Agreement; or

(ii)                                  If the transaction shall not have been
consummated on or before July 31, 2006, unless the failure to consummate the
transaction is the result of a material breach of this Agreement by the party
seeking to terminate this Agreement.

(3)           By Triton, if Petramerica breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement; and

(4)           By Petramerica, if Triton breaches any of its representations or
warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement.

(b)           Effect of Termination. In the event of termination of this
Agreement by either Petramerica or Triton, as provided herein, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of Triton or Petramerica, and such termination shall not
relieve any party hereto for any intentional breach prior to such termination by
a party hereto of any of its representations or warranties or any of its
covenants or agreements set forth in this Agreement.

(c)           Extension; Waiver. At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto or waive compliance with any
of the agreements or conditions contained herein. Any agreement on the part of a
party to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.

(d)           Procedure for Termination, Amendment, Extension or Waiver. A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of Triton or
Petramerica, action by its respective Board of Directors or the duly authorized
designee of such Board of Directors.

[Remainder of Page Intentionally Blank; Signature Page Follows]

14


--------------------------------------------------------------------------------




 

In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.

PETRAMERICA OIL, INC.

 

TRITON DISTRIBUTION SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Earnest Mathis, Jr.

 

 

By:

/s/ Gregory Lykiardopoulos

 

Earnest Mathis, Jr.

 

 

Gregory Lykiardopoulos

 

Chief Executive Officer

 

 

Chief Executive Officer

 

 

 

SOLELY AS TO SECTION 1.4:

 

 

 

 

 

Mathis Family Partners, Ltd.

 

 

 

 

 

 

 

 

By:

/s/ Earnest Mathis, Jr.

 

 

 

 

Earnest Mathis, Jr., General Partner

 

 

 

 

 

CRG Partners, LLC

 

 

 

 

 

 

 

 

By:

/s/ D. Rick Hayes

 

 

 

 

D. Rick Hayes, Manager

 

 

 

15


--------------------------------------------------------------------------------


EXHIBIT 1.1

SCHEDULE OF TRITON COMMON STOCKHOLDERS
AND
ALLOCATION OF PETRAMERICA COMMON SHARES

Name of Triton
Stockholder

 

Number of Triton
Shares Exchanged

 

Number of Petramerica Common
Shares to be Issued

 

 

 

 

 

 

 

Gregory Lykiardopoulos

 

1,200,000

 

1,492,549

(1)

 

 

 

 

 

 

Hawk Investments, Ltd.

 

4,557,960

 

5,669,152

(1)

 

 

 

 

 

 

Marin Northcoast LLC

 

2,700,000

 

3,358,237

(1)

 

 

 

 

 

 

Barbarce LLC

 

1,800,000

 

2,238,825

(1)

 

 

 

 

 

 

Richardson & Patel LLP

 

72,102

 

89,680

(1)

 

 

 

 

 

 

RP Capital, LLC

 

72,102

 

89,680

(1)

 

 

 

 

 

 

Walter Terry

 

450,000

 

559,706

(1)

 

 

 

 

 

 

Corporate Capital Partners LP

 

1,273,836

 

1,584,386

(1)

 

 

 

 

 

 

Corporate Capital Advisers LP

 

24,000

 

29,581

(1)

 

 

 

 

 

 

L. Michael Underwood

 

2,825,000

 

3,513,711

(1)

 

 

 

 

 

 

Stephen Garland

 

300,000

 

373,137

(1)

 

 

 

 

 

 

West Hampton Special Situations Fund, LLC

 

5,200,000

 

6,467,716

 

 

 

 

 

 

 

The Elevation Fund

 

5,200,000

 

6,467,716

 

 

 

 

 

 

 

Battersea Capital, Inc.

 

2,825,000

 

3,513,711

 

 

 

 

 

 

 

Gary A. Agron

 

300,000

 

373,137

 

 

--------------------------------------------------------------------------------

(1)             Represented by preferred stock convertible into common stock,
except for 75,000 shares held by Corporate Capital Partners.


--------------------------------------------------------------------------------


 

EXHIBIT 1.2

SUBSCRIPTION AGREEMENT

In connection with my exchange of $.001 par value common stock of Triton
Distribution Systems, Inc. (“Triton”), for the no par value common stock of
Petramerica Oil, Inc. (“Petramerica”), pursuant to the Agreement Concerning The
Exchange of Securities by and among Petramerica Oil, Inc. and Triton
Distribution Systems, Inc. and the Security Holders of Triton Distribution
Systems, Inc. (the “Exchange Agreement”), I acknowledge the matters set forth
below and promise that the statements made herein are true. I understand that
Petramerica is relying on my truthfulness in issuing its securities to me.

I hereby represent and warrant to Petramerica that I have the full power and
authority to execute, deliver and perform this Subscription Agreement and to
consummate the transactions contemplated hereby. This Subscription Agreement is
a legal, valid and binding obligation of mine, enforceable against me in
accordance with its terms. I own the securities in Triton that I am exchanging
for securities of Petramerica free and clear of all pledges, liens,
encumbrances, security interests, equities, claims, options, preemptive rights,
rights of first refusal, or any other limitation on my ability to vote such
securities or to transfer such securities to Petramerica. I have full right,
title and interest in and to the Triton securities that I am exchanging.

I understand that Petramerica’s common stock (the “Securities) is being issued
to me in a private transaction in exchange for my securities in Triton and in
reliance upon the exemption provided in section 4(2) and/or Regulation D under
the Securities Act of 1933, as amended (the ”Act”) for non-public offerings and
pursuant to the Exchange Agreement. I understand that the Securities are
“restricted” under applicable securities laws and may not be sold by me except
in a registered offering (which may not ever occur) or in a private transaction
like this one. I know this is an illiquid investment and that therefore I may be
required to hold the Securities for an indefinite period of time, but under no
circumstances less than one year from the date of their issuance.

I am acquiring the Securities solely for my own account, for long-term
investment purposes only and not with a view to sale or other distribution. I
agree not to dispose of any Securities unless and until counsel for Petramerica
shall have determined that the intended disposition is permissible and does not
violate the Act, any applicable state securities laws or rules and regulations
promulgated thereunder.

All information, financial and otherwise, or documentation pertaining to all
aspects of my acquisition of the Securities and the activities and financial
information of Petramerica has been made available to me and my representatives,
if any, and I have had ample opportunity to meet with and ask questions of
senior officers of Petramerica, and I have received satisfactory answers to any
questions I asked.


--------------------------------------------------------------------------------




 

In acquiring the Securities, I have been afforded access to the Exchange
Agreement and have made such independent investigations of Petramerica as I
deemed appropriate. I am an “accredited investor” as that term is defined in
Regulation D, Rule 501 of the Act and am an experienced investor, have made
speculative investments in the past and am capable of analyzing the merits of an
investment in the Securities.

I understand that the Securities are highly speculative, involve a great degree
of risk and should only be acquired by individuals who can afford to lose their
entire investment. Nevertheless, I consider this a suitable investment for me
because I have adequate financial resources and income to maintain my current
standard of living even after my acquisition of the Securities. I know that
Petramerica currently has only negligible assets and liabilities, and that
although I could lose my entire investment, I am acquiring the Securities
because I believe the potential rewards are commensurate with the risk. Even if
the Securities became worthless, I could still maintain my standard of living
without significant hardship to me or my family.

By signing this Subscription Agreement, I also accept and agree to be bound by
and to abide by the terms and conditions of the Exchange Agreement as if I had
executed the Exchange Agreement itself.

Dated as of this            day of July, 2006.

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name, Please Print

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

 

 

 

Area Code and Telephone Number

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Number of Triton Shares exchanged

 

 

2


--------------------------------------------------------------------------------


EXHIBIT 2.2

 

SCHEDULE OF TRITON AND PETRAMERICA OPTIONS

 

Conversion factor:  1.2437916

 

 

 

 

 

 

 

 

 

TRITON

 

PETRAMERICA

 

GRANT
DATE

 

EXPIRATION
DATE

 

FIRST
NAME

 

LAST
NAME

 

OPTIONS

 

EXERCISE
PRICE

 

OPTIONS

 

EXERCISE
PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Kevin

 

Pickard

 

200,000

 

$

1.00

 

248,758

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Adam

 

Himmelman

 

150,000

 

$

1.00

 

186,569

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Terry

 

Byers

 

150,000

 

$

1.00

 

186,569

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Art

 

Griggs

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Jeff

 

Wheaton

 

75,000

 

$

1.00

 

93,284

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Gary

 

Dunn

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Kate

 

Hudson

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Laura

 

Keciri

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Michelle

 

Lu

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Vivek

 

Patwardhan

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Stephen

 

Termecz

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Kurtis

 

Carlson

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Margaret

 

Cross

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Emy

 

De La Cruz

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

TRITON

 

PETRAMERICA

 

GRANT
DATE

 

EXPIRATION
DATE

 

FIRST
NAME

 

LAST
NAME

 

OPTIONS

 

EXERCISE
PRICE

 

OPTIONS

 

EXERCISE
PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Ronald

 

Li

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Shirlene

 

Mendiola

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Maité

 

Camy

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Marylin

 

Coon

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Cesar

 

Denum

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Richard

 

Fehl

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Sarah

 

Holcomb

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

David

 

Nelson

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

David

 

Yerusalimsky

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Carolyn

 

Scott

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Joe

 

Zeigler

 

29,867

 

$

1.00

 

37,148

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Rad

 

Kessler

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Michael

 

Rubin

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Russell

 

Baker

 

38,074

 

$

1.00

 

47,356

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2006

 

6/12/2016

 

Chris

 

Greenawalt

 

13,286

 

$

1.00

 

16,525

 

$

0.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,238,102

 

 

 

1,539,937

 

 

 

 


--------------------------------------------------------------------------------




 

EXHIBIT 2.5

 

FINANCIAL STATEMENTS OF TRITON


--------------------------------------------------------------------------------




 

EXHIBIT 3.5

 

FINANCIAL STATEMENTS OF PETRAMERICA

 


--------------------------------------------------------------------------------